UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-7665


ALONZO RICHARDSON,

                  Plaintiff - Appellant,

             v.

CHARLES E. COUNTS,

                  Defendant - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Rock Hill.   David C. Norton, Chief District
Judge. (0:09-cv-01997-DCN)


Submitted:    January 13, 2010              Decided:   February 2, 2010


Before WILKINSON, NIEMEYER, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Alonzo Richardson, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Alonzo    Richardson      appeals     the    district    court’s     order

denying relief on his 42 U.S.C. § 1983 (2006) complaint.                       We

have       reviewed    the   record    and   find    no   reversible        error.

Accordingly,      we    affirm   the   district     court’s    judgment *      See

Richardson      v.     Counts,   No.   0:09-cv-01997-DCN        (D.S.C.     filed

Aug. 31, 2009 & entered Sept. 1, 2009).               We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                                       AFFIRMED




       *
       Although Richardson’s claim that Defendant Counts made
false representations in his application for an arrest warrant
falls under the Fourth Amendment exception noted in Heck v.
Humphrey, 512 U.S. 477, 487 n.7 (1994), termination favorable to
the plaintiff in the prior criminal proceeding is an essential
element of a § 1983 claim based on a seizure in violation of the
Fourth Amendment. Lambert v. Williams, 223 F.3d 257, 262 & n.3
(4th Cir. 2000); Brooks v. City of Winston-Salem, 85 F.3d 178,
182-83 (4th Cir. 1996).     We accordingly affirm the district
court’s dismissal of Richardson’s constitutional claim on the
ground that Richardson made no allegation of such a favorable
termination.




                                        2